Case 7:19-cr-02112 Document1 Filed on 09/24/19 in TXSD Pang acbau
red states V! eas
Unvuthern District

AO 91 (Rev. 08/09) Criminal Complaint - FILED

 

 

“erp 24 LNW
UNITED STATES DISTRICT Course? Z
_ for the David J- pradieys Ciel;
Southern District of Texas
United States of America ) M
v. ) o- ~
A . ) Case No. M -\4 “ 2A
nastacio SAN MIGUEL-Padron
YOB: 1975, COC: Mexico 3
+
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of September 23, 2019 in the county of Hidalgo in the
Southern District of . Texas , the defendant(s) violated:
Code Section Offense Description
18 United States Code § 554 - Did knowingly and willfully attempt to export or send from the United States, any

merchandise, article, or object, to wit: approximately 1,100 rounds of .40
caliber/.38 Super/ 9mm caliber ammunition and One (1) 75-round 7.62X39mm
high-capacity firearm-magazine, contrary to any law or regulation of the United
States, or receives, conceals, buys, sells, or in any manner facilitates the
transportation, concealment, or sale of such merchandise, article or object, prior
to exportation, knowing the same to be intended for exportation contrary to any
law or regulation of the United States. mc ,

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

Y Continued on the attached sheet.

Gp proved! by Set V, GrestBhum , AUSA

 

 

, Complainant's signature
Val 4 ,AUSA 4 /e4/ Ig |
Gerardo Mercado, HSI Special Agent

Sworn to before me and signed in my presence. Printed name and title

Date: .
_ * 9/24/2019 _
City and state: [ Judge’s signature

J. Se

Hacker, U.S. Magistrate Judge

(Printed name and title

McAllen, Texas
I.

If.

IV.

Case 7:19-cr-02112 Document1 Filed on 09/24/19 in TXSD Page 2 of 2
ATTACHMENT A

On September 23, 2019, U.S. Customs and Border Protection Officers (CBPOs) referred
a gold Toyota van bearing Tamaulipas, Mexico license plates (hereinafter referred to as
“Subject Vehicle”) for an outbound inspection as the Subject Vehicle attempted to exit
the United States into Mexico at the Hidalgo Port of Entry in Hidalgo, Texas (Hidalgo,

Texas POE). The driver and sole occupant of the Subject Vehicle was later identified as

- Anastacio SAN MIGUEL-Padron, a citizen of Mexico, from Reynosa, Mexico.

During the outbound inspection, SAN MIGUEL advised CBPOs that he had ammunition
within the Subject Vehicle. Subsequently, CBPOs discovered approximately 1,100
rounds of .40 caliber/.38 Super/ 9mm caliber ammunition and One (1) 75-round
7.62X%39mm high-capacity firearm magazine concealed within the Subject Vehicle.

At the Hidalgo, Texas POE, HSI/CBP Agents advised SAN MIGUEL of his Miranda
rights and he agreed to be interviewed by HSI/CBP Agents without an attorney present.
SAN MIGUEL admitted to traveling from Reynosa, Mexico to Hidalgo County, Texas

solely to procure ammunition and a high-capacity firearm magazine from the United

- States and intended to transport the ammunition and high-capacity firearm magazine into

Mexico. SAN MIGUEL admitted he concealed the ammunition and high-capacity
firearm magazine within the Subject Vehicle to avoid detection by Mexican law
enforcement officials in Reynosa, Mexico.

According to the U.S. Department of State, Office of Defense Trade Controls
Compliance (DTCC), the ammunition and firearm magazine discovered within the
Subject Vehicle are determined to being defense articles described on the United States
Munitions List (OSML) and regulated for export pursuant to the Arms Export Control

Act (Title 22 United States Code 2778).
